On December 24, 1931, petition in error and case-made was filed in the Supreme Court, and on February 4, 1932, brief of the plaintiff in error was filed. On April 18, 1932, the attorney for the Commissioners of the Land Office filed motion to dismiss, alleging that there is nothing before this court, and cited authorities in support of the same.
It appears on examination of the case-made that there are petition and a motion by the plaintiff in error and a ruling thereon by Judge Wells, a notice of application for nunc pro tunc order and a journal entry overruling the application for nunc pro tunc and certificate of the court clerk.
It is apparent from the argument of plaintiff in error that the errors complained of cannot be reviewed upon this record.
This court has repeatedly held that when the plaintiff in error appeals upon error of fact or of law, he must bring so much of the record as is necessary for the determination of the appeal, or the appeal will be dismissed; such being the case, plaintiff in error's appeal is dismissed.